Election/Restrictions
Claims 1 and 10 are allowable. Claim 17, previously withdrawn from consideration as a result of a restriction requirement, and claim 9, previously withdrawn from consideration as a result of a species election, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Invention I (Claims 1-16) and Invention II (Claim 17), as set forth in the Office action mailed on 09/08/2020, is hereby withdrawn and claim 17 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Additionally claim 9 is also rejoined as being dependent upon an allowable base claim.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1 and 10.
Regarding Claims 1 and 10, the prior art of Yu Hanxiao (CN 201888419) teaches an inflatable hammock (1) with an inflatable hammock body (2) that hangs through two ends (8 - Fig. 2). The two ends include tension members (7) which are detachable at the joint (4 – Fig. 2). The inflatable hammock includes joined sealing insulated material (Para 0004), yet has through holes (3 – Fig. 2) that allow air to Yu Hanxiao does not teach or disclose a housing with an opening to where the tension members can be removed, inserted and stored. Pancy (US 20160316897) teaches: a portable hammock (10) with a hammock body (12), suspension straps (14/15) and a stuff sack (16) with two openings (strap 14 leaves end of sack and hammock body 12 extends out of the pocket 18 on the other end - Fig. 5). The newly amended claim set on 08/18/2021 discloses that the compartment must be of a single opening wherein that single opening is able to allow the one or more tension members to be inserted or removed from the compartment. As such, the combination of Yu Hanxiao in view of Pancy would not render obvious and would not be taught or otherwise disclosed by the prior art. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/2/2021